DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

              ARLENE GHENT a/k/a ARLENE R. GHENT
                      and DAVID M. HENRY,
                           Appellants,

                                     v.

                  HSBC MORTGAGE SERVICES, INC.,
                            Appellee.

                               No. 4D17-2187

                           [December 19, 2018]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2013-CA-
001095.

  Peter Ticktin, Kendrick Almaguer, and Thomas Eross, Jr. of The Ticktin
Law Group, P.L.L.C., Deerfield Beach, for appellants.

  David Rosenberg, Cynthia L. Comras, and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee.

PER CURIAM.

   The borrowers in this mortgage foreclosure case prevailed at trial; the
circuit court granted their motion for involuntary dismissal for the failure
of the plaintiff to prove its standing to foreclose. We affirm the court’s
order denying the borrowers’ motion for attorney’s fees. See Nationstar
Mortg. LLC v. Glass, 219 So. 3d 896 (Fla. 4th DCA 2017). We remand for
the trial court to set an amount on the borrowers’ motion to tax costs. See
Fla. R. Civ. P. 1.420(d); Torres v. Bank of N.Y., 252 So. 3d 274 (Fla. 4th
DCA 2018).

   Affirmed in part, reversed in part, and remanded.


GROSS, MAY, JJ., and CARACUZZO, CHERYL, Associate Judge, concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2